*190The opinion of the court was delivered by
Pettit, President.—
There is nothing in the fee bill which will justify the charge of thirty dollars for a witness’s travelling expenses from Troy, in the State of New York, and back. Nor can the court, under their general powers, allow such an item. The practice has been uniform to allow mileage only for each mile circular in travelling to and from the line of our own State, in the usual and ordinary route of travelling between the witness’s place of residence and the place of holding the court. A similar rule has been recognized in Massachusetts in the absence of any specific statutory regulation. Nelvin v. Whiting, 13 Pickering, 190.
The documents referred to in the last four items of the defendant’s bill, were rejected by the court, on the trial, as incompetent evidence. The party offering them has obtained the verdict without them, and lie must abide, on that point, by the only test which could be applied. Without then stating any general rule as to the expense of exemplifications of office papers, it is plain for the reason given, that the claim now made must be rejected. The taxation of the prothonotary is confirmed, with leave, however, to the defendant to file a claim for mileage for the witness.